Citation Nr: 0002265	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  97-03 794A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a duodenal ulcer.

2.  Entitlement to service connection for a perforated left 
tympanic membrane.

3.  Entitlement to service connection for right Bell's palsy.

4.  Entitlement to service connection for a low back 
disability.

5.  Entitlement to service connection for right C6-7 
radiculopathy.

6.  Entitlement to service connection for a disability due to 
asbestos exposure.

7.  Entitlement to service connection for a positive 
tuberculin test.

8.  The propriety of a noncompensable rating for residuals, 
status post left (minor) wrist fracture.

9.  The propriety of a noncompensable rating for status post 
cervical spine fusion. 

10.  The propriety of a noncompensable rating for mitral 
valve prolapse.

11.  The propriety of a noncompensable rating for bilateral 
hearing loss.

12.  The propriety of a noncompensable rating for 
postoperative left (minor) C6-7 numbness.

13.  Entitlement to a 10 percent evaluation for multiple 
noncompensable service-connected disabilities, pursuant to 
38 C.F.R. § 3.324 (1999).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to February 
1991 and from March 1991 to July 1995.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1996 rating decision of the Department 
of Veterans Affairs (VA) regional office (RO) in St. 
Petersburg, Florida, that granted service connection for 
residuals of a wrist fracture, residuals, status post 
cervical spine fusion, mitral valve prolapse, bilateral 
hearing loss, and post operative left (minor) C6-7 numbness, 
assigning each disability a noncompensable rating.  Also in 
this decision the RO denied the veteran's claims of service 
connection for a duodenal ulcer, perforated left tympanic 
membrane, Bells' palsy, a low back disability, right C6-7 
radiculopathy, disability due to asbestos exposure and a 
positive tuberculin test.  The RO also denied the veteran 
entitlement to a 10 percent evaluation based on multiple, 
noncompensable service-connected disabilities under 38 C.F.R. 
§ 3.324.

The claims addressing the propriety of compensable ratings 
for mitral valve prolapse, residuals, status post left wrist 
fracture, status post cervical spine fusion and postoperative 
left C6-7 numbness are deferred pending the completion being 
sought in the remand order below.  Also deferred for the 
reasons given in the remand below are the claims of service 
connection for disability due to exposure to asbestos and a 
positive tuberculin test, and a 10 percent rating based on 
multiple, noncompensable service-connected disabilities under 
38 C.F.R. § 3.324.


FINDING OF FACT

The veteran has not submitted competent medical evidence of a 
duodenal ulcer, perforated left tympanic membrane, Bell's 
palsy, low back disability, or C6-7 radiculopathy.


CONCLUSION OF LAW

The veteran's claims of service connection for a duodenal 
ulcer, a perforated left tympanic membrane, Bell's palsy, a 
low back disability and right C6-7 radiculopathy are not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's enlistment examination is not available for 
review.  A June 1975 reenlistment examination report shows 
that he had a negative chest X-ray and a normal neurological 
clinical evaluation.  It also shows that he had normal 
clinical evaluations of his ear drums, lungs and chest, 
abdomen and viscera (including hernia) and spine.  

A later reenlistment examination report in May 1979 similarly 
shows a negative chest X-ray and a normal neurological 
clinical evaluation.  It also shows normal clinical 
evaluations of the veteran's ear drums, lungs and chest, and 
spine. 

In October 1981 the veteran underwent a discharge and 
immediate reenlistment examination.  Results included normal 
clinical evaluations of the ear drums, lungs and chest, 
abdomen and viscera and spine.

In July 1984 the veteran was seen at a medical facility 
complaining of mid epigastric pain that radiated to his back 
when he did not eat.  He reported that the pain was 
intermittent and of one year's duration.  He said that he was 
taking Mylanta and was improving.  He was assessed as having 
gastroenteritis and was advised to decrease smoking, alcohol, 
and caffeine intake.  He was prescribed medication and 
referred out for an upper gastrointestinal series.

An upper gastrointestinal series was performed in July 1984 
revealing a small "hiatal hernia" that was reduced in the 
upright position.  The duodenum was normal.

In February 1985 the veteran reported to a medical facility 
complaining of mid stomach pain for three days.  More 
specifically, he reported having constant pain in the mid 
epigastric area with a bloated feeling.  He complained of a 
similar episode six months earlier at which time he was given 
medication.  He denied having a prior history of an ulcer 
diagnosis.  He was diagnosed as having a hiatal hernia.  He 
returned to the medical clinical the following month due to 
continuing stomach pain.

A March 1985 upper gastrointestinal series report contains an 
impression of a duodenal ulcer.

The veteran was again seen in a medical facility in April 
1985 for gastrointestinal complaints.  He was assessed as 
having duodenal ulcer/hiatal hernia.

In June 1985 another upper gastrointestinal series was 
performed revealing a small hiatal hernia, sliding type.  The 
stomach was found to be in normal limits and some spasticity 
was observed on the duodenal bulb.  

A June 1985 service medical record reflects a diagnosis of 
duodenal ulcer.  It also advises that the veteran to continue 
taking Tagamet and Mylanta.  

Later in June 1985 the veteran was seen for a recheck of his 
ulcer.  The physician ordered that Tagamet be discontinued 
and that if symptoms recurred, to repeat the "6 wk course."  
He further advised that if symptoms still recurred, to refer 
the veteran for additional gastrointestinal treatment.

According to a December 1986 reenlistment examination report, 
the veteran had a history of peptic ulcer disease (duodenal), 
and was having occasional pain.

A July 1989 service medical record shows that as the veteran 
was walking by an "LP" air hose it came off causing trauma 
to his left ear.  He complained of a roaring sound in his 
left ear and denied any neurovascular symptoms, dizziness, 
vertigo or pain.  He was assessed as having traumatic 
perforation of the left tympanic membrane.

A July 1989 examination report notes that the veteran had 
perforation left tympanic membrane of recent onset and was 
currently being followed by ear, nose and throat.  It also 
notes that the veteran had no problems with mitral valve 
prolapse.

An October 1989 service medical record shows that the veteran 
was status post left tympanic membrane perforation.  He had 
no prior history of similar disease, no ear surgery, otitis 
media, otorrhea or otalgia.  Symptoms were positive for 
tinnitus.  He was given an impression of healed perforation.  

In January 1991 the veteran underwent a pre-commission 
examination revealing normal clinical evaluations of the ear 
drums, lungs and chest, abdomen and viscera and spine.

According to a January 1991 Report of Medical History, the 
veteran had been diagnosed as having peptic ulcer disease by 
upper gastrointestinal series which had responded to smoking 
cessation.  

In June 1992 the veteran underwent a bone scan with normal 
results.

In August 1993 the veteran was seen at a medical facility and 
diagnosed as having Bell's palsy.  He reported that he had 
awoken that day feeling fine, but that a shipmate had noticed 
right sided facial drooping and right eye weakness.  He also 
reported that he had been unable to drink coffee without it 
spilling out of his mouth.  He further complained of a 
subjective sense of right arm heaviness and intermittent 
right leg heaviness.

Later in August 1993 the veteran was seen in a neurology 
clinic where he was diagnosed as having Bell's palsy with 
significant right facial motor impairment.  Steroid therapy 
was deemed to be warranted given clinical signs.

In October 1993 the veteran was seen at a neurology clinic 
for a follow-up visit for Bell's palsy on the right.  He was 
given an impression at that time of right Bell's palsy, 
resolved.  This same impression is noted on a November 1993 
follow-up evaluation report.

In December 1993 the veteran presented to a medical facility 
with complaints that included numbness in the right arm and 
in all fingers.  On examination there were sensory changes in 
all right fingers.  An impression was given of right C6 and 
C7 radiculopathies.

A March 1994 Report of Medical Board report shows that the 
veteran underwent a C5-6 and C6-7 anterior cervical 
diskectomy with iliac crest bone graft fusion.  

A service medical record in April 1994 states that the 
veteran was being seen for a follow-up to cervical fusion.  
Right upper extremity numbness was noted to have improved, 
with occasional left finger tingling.

The veteran's service medical records include a July 1994 
follow-up report regarding his status post spinal fusion.  
This report notes that the veteran had previous right upper 
extremity numbness which had resolved.  An impression was 
given of left upper extremity numbness.

A July 1994 Report of Medical Board report contains a 
diagnosis of left C6 and C7 numbness.

In September 1994 the veteran was seen at a medical facility 
again complaining of left arm numbness and heaviness.  

Electromyography (EMG) studies performed in September 1994 
revealed no electrodiagnostic abnormalities.  Specifically, 
there was no evidence for radiculopathy, ulnar entrapment or 
median nerve carpal tunnel syndrome.

Results from an electrodiagnostic study performed in 
September 1994 revealed no abnormality of the left upper 
extremity, left shoulder or left cervical paraspinous areas.

The veteran's service medical records are replete with 
complaints and treatment for low back pain.  Diagnoses 
included muscle spasms in the lumbosacral area, right 
trapezius strain, status post low back strain due to 
spondylolysis and low back strain.

At the veteran's retirement examination in November 1994 he 
reported a non-anatomic division of numbness in the left hand 
diagonally across the palm from the heel of hypothenar 
eminence to the second finger web.  The examination report 
shows that EMG studies performed in September 1994 were 
normal.  It further shows that they were awaiting a Physical 
Evaluation Board determination.  Clinical evaluation findings 
in regard to the veteran's ear drums, lungs and chest, 
abdomen and viscera and spine were normal.  He also had a 
normal neurological clinical evaluation.

According to a November 1994 Report of Medical History, the 
veteran had had an uncomplicated hiatal hernia around 1985 
that was "NCNS" and not considered disqualifying.  A 
history of lower back pain is also noted on this report.

In September 1995 the veteran filed a claim of service 
connection for a number of disabilities including those that 
are currently on appeal.

In a September 1995 statement, the veteran said that he had 
been exposed to asbestos beginning in October 1973 on board 
the USS Charles R. Ware and the USS Vogelgesang.  He said 
that his duties consisted of deck seaman but that he helped 
the engineering department clear and repair lagging in the 
engine room and had also performed sand blasting on the USS 
Vogelgesang during the yard period in 1974.

In November 1995 the veteran underwent a VA general 
examination at which time he reported having a duodenal ulcer 
in service and took medication.  The examination report notes 
that "[t]his is not a present complaint and there is no 
history of any gastrointestinal bleed."  The veteran also 
reported sustaining a tympanic membrane in service which 
"healed without any surgery".  Furthermore, the veteran 
said that he had had an episode of Bell's palsy in service 
which "subsided spontaneously with no residual and no 
treatment".  He also said that he had frequent episodes of 
low back pain, "probably due to musculigamentous strain".  
On examination there were no abnormalities in regard to the 
veteran's abdomen.  His ear canals were clear and his 
tympanic membranes intact.  With respect to his face, there 
was no residual muscular weakness which could be related to 
the past history of 7th nerve palsy.  The examiner diagnosed 
the veteran as having history of chronic cervical radiculitis 
leading to neurosurgical debridement and fusion, with bone 
graft at C5-C6, C7 level, history of left tympanic membrane 
rupture with spontaneous healing, and history of possible 
duodenal ulcer 1985.

A November 1995 audio examination report states that the 
veteran had had left tympanic membrane perforation 
approximately 10 years earlier.  It also states that there 
was no left ear tympanic membrane perforation on examination.

In a March 1996 rating decision, the RO denied as not well 
grounded the veteran's claims of service connection for C6-7 
radiculopathy, perforated left tympanic membrane, Bell's 
Palsy, pathology for occasional recurrent low back pain, and 
duodenal ulcer.

At a VA hearing before a member of the Board in May 1999, the 
veteran testified that in regard to his inservice perforated 
tympanic membrane, he had not had any problems since the 
original injury except for associated service-connected 
hearing loss.  With respect to his low back, he said that he 
first experienced problems with his low back in 1974 at which 
time he was given medication.  He said that he continued to 
have problems with his low back in service and was seen by a 
doctor approximately 30 to 40 times.  He said that he still 
experienced soreness in his back periodically if he did 
something strenuous or stayed in one position too long.  He 
denied seeking medical treatment for his back after service 
and said that he just "live[d] with it."  He said that his 
back condition had never kept him bedridden for a whole day, 
but for maybe two or threes hours.  As far as the veteran's 
gastrointestinal condition, he said that he has continued to 
have gastrointestinal problems following service and that 
such problems occurred at least once a day.  He said that the 
condition was contingent on what he ate.  He said that he had 
not been to a doctor since service and had continued taking 
Mylanta.  He also said that he had pain in his back and arm, 
and acknowledged that this was associated with his cervical 
spine fusion that he was pursuing.  

II.  Legal Analysis

The threshold question in any claim is whether the veteran 
has met his burden of submitting evidence sufficient to 
justify a belief that his claims of service connection are 
well grounded.  In order for him to meet this burden, he must 
submit evidence sufficient to justify a belief that his 
claims are plausible.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  VA's duty to assist the 
veteran in developing the pertinent facts of his claim does 
not arise until after he has met his initial burden of 
submitting well grounded claims.  Boeck v. Brown, 6 Vet. App. 
14 (1993).

A well grounded claim requires competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  Where the 
determinative issue involves medical causation or medical 
diagnosis, medical evidence to the effect that the claim is 
plausible or possible is required in order for a claim to be 
considered well grounded.  Epps v. Gober, 126 F.3d. 1464 
(Fed. Cir. 1997).  Without proof of a present disability 
there can be no well-grounded claim.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  In this regard, the US Court of 
Appeals for Veterans Claims (formally known as the US Court 
of Veterans Appeals) concluded that it was a mistaken belief 
for a veteran to assume that benefits are awarded simply 
because he (or she) has sustained a disease or injury while 
on active service.  Id.


Duodenal Ulcer

The veteran's service medical records show that he was 
treated for gastrointestinal complaints in July 1984 going 
back one year.  He underwent an upper gastrointestinal series 
in March 1985 and again in June 1985 and was found to have a 
hiatal hernia/duodenal ulcer.  Later, in June 1985, he was 
rechecked for his ulcer at which time the physician ordered 
that Tagamet be discontinued.  The physician also said that 
additional treatment would be conducted if the veteran's 
symptoms recurred.  

The veteran's service medical records are devoid of 
subsequent gastrointestinal complaints or treatment and show 
that he had a normal clinical evaluation of the abdomen and 
viscera at his retirement examination in November 1994.  A 
November 1994 Report of Medical History notes that the 
veteran had had an uncomplicated hiatal hernia around 1985 
which was "NCNS" and not considered disqualifying.

The veteran testified at a hearing in May 1999 that he still 
experienced gastrointestinal problems and has so since 
service.  He said that these gastrointestinal problems occur 
on a daily basis and are affected by what he eats.  He said 
that he still takes Mylanta and had not been to a doctor for 
these problems since service.

Although the veteran's service medical records indisputably 
show that he had a hiatal hernia/duodenal ulcer in service, 
he has not provided any competent evidence that he still has 
this disability, nor provided medical nexus evidence linking 
such a disability to service.  Caluza v. Brown, 7 Vet. App. 
498 (1995); Epps v. Gober, 126 F.3d. 1464 (Fed. Cir. 1997).

While the veteran is certainly competent to testify as to his 
symptomatology, he must submit more than his own opinion as 
to his current diagnosis and etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  More specifically, 
without medical evidence establishing a current diagnosis of 
a duodenal ulcer and a medical opinion linking this 
gastrointestinal disability to service, the veteran's claim 
in this regard is implausible and must be denied as not well 
grounded.  38 U.S.C.A. § 5107(a); Caluza, supra; Savage v. 
Gober, 9 Vet. App. 521 (1996).

Perforated Left Tympanic Membrane

The veteran's service medical records show that he sustained 
a traumatic perforation to his left membrane from an air 
blast in July 1989.  He was treated with medication and given 
a cotton ball to protect his ear.  He was seen by a doctor in 
the otolaryngology department in October 1989 at which time 
he was found to have a normal ear, nose and throat 
examination.  He was given an impression of a healed 
perforation.  He was later found to have a normal clinical 
evaluation of his ear drums at his retirement examination in 
November 1994.

Following service, in November 1995, the veteran underwent a 
VA general examination where he was found to have clear ear 
canals and intact tympanic membranes.  He was diagnosed as 
having history of left tympanic membrane rupture with 
spontaneous healing.  

Also in November 1995 the veteran underwent a VA audio 
examination where he was found to have no left ear 
perforation.

Based on the evidence outlined above, it is clear that the 
veteran sustained a perforation to his left ear drum as a 
result of an air blast in July 1989.  However, it is also 
clear from this evidence that this condition resolved in 
service.  This is evident by the impression given in October 
1989 of a healed perforation, by the normal clinical 
evaluation of the veteran's ear drums at his separation 
examination in November 1994, and by the diagnosis given at 
the VA examination in November 1995 of history of left 
tympanic membrane rupture with spontaneous healing.  
Moreover, the veteran testified in May 1999 that he did not 
have any residual problems from this injury other than 
hearing loss, a disability for which he has already been 
granted service connection.

In view of the absence of medical evidence showing a current 
perforated left tympanic membrane or residuals thereof (other 
than service-connected hearing loss), the veteran's claim of 
service for a perforated left tympanic membrane is 
implausible and must be denied as not well grounded.  
38 U.S.C.A. § 5107(a); Caluza, supra.

Bell's Palsy

The veteran's service medical records show that he was 
diagnosed as having Bell's palsy in August 1993 with 
significant right facial motor impairment.  Steroid therapy 
was prescribed.  At a follow-up visit in October 1993, the 
veteran was given an impression of right Bell's palsy, 
resolved.  He was again given an impression of Bell's palsy, 
resolved, at a follow-up visit in November 1993.  

There is no notation of Bell's palsy on the veteran's 
November 1994 retirement examination, and he was found to 
have a normal neurological examination at that time. 

Postservice evidence does not include a medical diagnosis of 
Bell's palsy. Findings from a VA examination in November 1995 
revealed no residual muscular weaknesses which could be 
related to the past history of 7th nerve palsy.  The examiner 
diagnosed the veteran as having history of Bell's palsy 1993.

Without a current diagnosis of Bell's palsy, there can be no 
well grounded, i.e., plausible claim, and the claim must be 
denied.  38 U.S.C.A. § 5107(a); Caluza, supra; Brammer,supra. 

Low Back Disability

The veteran's service medical records are replete with 
complaints and treatment for low back pain while also 
reflecting various back diagnoses.  Notwithstanding this, the 
claims file does not contain any medical evidence reflecting 
a current back diagnosis, or a medical opinion linking such a 
diagnosis to service.  In this regard, the veteran testified 
in May 1999 that he had not sought any medical treatment for 
his back condition following service.  Moreover, findings at 
a VA examination in November 1995 revealed that his back that 
was normal architecturally as well as functionally.  A 
diagnosis in regard to the veteran's back was not given at 
this VA examination.

The veteran's belief that he has a current back disability 
related to service does not establish a plausible claim 
since, as a layman, he is not competent to offer his medical 
opinion regarding medical matters.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992). 

Inasmuch as the veteran has not submitted competent evidence 
of a current back diagnosis or of a medical opinion linking 
such a diagnosis to service, the veteran's claim of service 
connection for a low back disability is implausible and must 
be denied as not well grounded.  38 U.S.C.A. § 5107(a); 
Caluza, supra; Epps, supra.

C6-7 Radiculopathy

The veteran's service medical records include a March 1994 
Report of Medical Board showing that he underwent C5-6 and 
C6-7 anterior cervical diskectomy with iliac crest bone graft 
fusion in February 1994 due to C6-7 radiculopathy.  

According to a July 1994 Report of Medical Board, the veteran 
had had resolution of his symptoms following the February 
1994 surgery, but began to experience numbness in his left 
arm three weeks after surgery.  He was diagnosed as having 
left C6 and C7 numbness.

In November 1995 the veteran was diagnosed by a VA examiner 
as having history of chronic cervical radiculitis leading to 
neurosurgical debridement and fusion, with bone graft at C5-
C6, C7 level.  

In a March 1996 rating decision, the veteran was granted 
service connection for post-operative left C6-7 numbness as 
well as residuals, status post fusion, also claimed as neck 
pain.  

The veteran's claim of service connection for C6-C7 
radiculopathy is not plausible in view of the lack of 
evidence that he currently has C6-C7 radiculopathy.  Although 
he was diagnosed as having C6-C7 radiculopathy in service in 
February 1994, he underwent surgery to ameliorate this 
condition in February 1994 and was not thereafter diagnosed 
as having radiculopathy.  Although service medical records 
show that he experienced post operative left arm numbness and 
neck pain, he has already been granted service connection for 
these conditions.  Indeed, the only symptomatology that he 
testified to in regard to his cervical disability in May 1999 
was neck pain and left arm numbness.

In view of the absence of medical evidence of a current 
diagnosis of C6-C7 radiculopathy, the veteran's claim of 
service connection for C6-C7 radiculopathy is implausible and 
must be denied as not well grounded.  38 U.S.C.A. § 5107(a); 
Caluza, supra; Brammer v. Derwinski, 3 Vet. App. 223 (1992).


ORDER

Service connection for a duodenal ulcer is denied as not well 
grounded.

Service connection for a perforated left tympanic membrane is 
denied as not well grounded.

Service connection for Bell's palsy is denied as not well 
grounded.

Service connection for a low back disability is denied as not 
well grounded.

Service connection for C6-7 radiculopathy is denied as not 
well grounded.


REMAND

A.  Compensable Rating Claims

Residuals of Left Wrist Fracture and Status Post Cervical 
Spine Fusion 

At a hearing in May 1999, the veteran complained of wrist 
pain and neck pain that occurred on a daily basis.  He also 
said that he had difficulty rotating his neck and that he had 
arthritis in his wrist.  

In evaluating increased rating claims for orthopedic 
disabilities, the Board observes that the Court has expounded 
on the necessary evidence required for a full evaluation of 
orthopedic disabilities.  In the case of Deluca v. Brown, 8 
Vet. App. 202 (1999), the Court held that ratings based on 
limitation of motion do not subsume 38 C.F.R. § 4.40 (1999) 
or 38 C.F.R. § 4.45 (1999).  It was also held that the 
provisions of 38 C.F.R. § 4.14 (1999) (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  The guidance provided by the 
Court in Deluca must be followed in adjudicating the 
veteran's increased rating claims.

The VA examination performed in November 1995 was a general 
examination and the associated examination report is devoid 
of specific findings in regard to the veteran's cervical 
spine.  In addition, the examiner stated that cervical spine 
and left wrist X-rays were to be taken as part of the 
examination, but these X-ray reports are not in the claims 
folder.  In view of this and the guidelines set out by the 
Court in Deluca, the November 1995 examination report must be 
considered inadequate for rating these orthopedic 
disabilities.  Green v. Derwinski, 1 Vet. App. 121 (1991). 
Consequently, additional medical development is required 
which necessitates that the veteran undergo a thorough and 
comprehensive orthopedic examination for his left wrist and 
cervical disabilities and that the examiner be specifically 
asked to address the guidelines set out in Deluca.  Also, the 
X-ray reports that were reportedly taken in conjunction with 
the November 1995 VA examination must be obtained and 
associated with the claims file.  See Bell v. Derwinski, 2 
Vet. App. 611 (1991).

Mitral Valve Prolapse and Bilateral Hearing Loss

On January 12, 1998, the rating schedule for determining the 
disability evaluations to be assigned for diseases of the 
heart was changed.  Since this change was made during the 
pendency of this appeal, but after the RO's March 1996 rating 
decision that assigned the veteran a noncompensable rating, 
he is entitled to be rated under the version of the rating 
schedule that is most favorable to him, i.e., either the 
version as it existed prior to January 12, 1998, or as it 
currently exists.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  

Since the veteran has not as yet been afforded the benefit of 
having his claim reviewed under the newly revised rating 
schedule in regard to evaluating diseases of the heart, his 
case must be remanded to the RO for such review.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).  Furthermore, if the 
claim is again denied, the RO must provide notice to the 
veteran of the revised applicable schedular criteria, and 
afford him an opportunity to respond.

Similarly, on June 10, 1999, amendments were made to the 
criteria for evaluating diseases of the ear and other sense 
organs, to include disability from hearing loss.  Under the 
new criteria, when the pure tone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
are 55 decibels or more, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  64 Fed. Reg. 25202-25210 (to be codified at 38 
C.F.R. § 4.86).  Because the record reflects that that the 
veteran's pure tone threshold at one frequency is 55 
decibels, this change might have an impact on the evaluation 
of his hearing loss.  

Again, where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran applies, absent congressional or 
Secretarial intent to the contrary.  Dudnick, supra; Karnas, 
supra.  The RO has not, to date, considered the veteran's 
claim under both the former and revised applicable schedular 
criteria.  Such action is necessary, in the first instance, 
to avoid any prejudice to the veteran.  Bernard, supra.  
Furthermore, if the claim is again denied, the RO must 
provide notice to the veteran of the revised applicable 
schedular criteria, and afford him an opportunity to respond 
with argument/evidence.

Compensable Rating for Post Cervical Spine Fusion Numbness

The November 1995 VA general examination report contains the 
veteran's complaints of decreased sensation in his upper left 
extremity following surgery in February 1994.  Despite this 
complaint, there is no indication from the November 1995 VA 
examination report that the veteran's upper left extremity 
was examined.  The examination report is devoid of both 
findings and a diagnosis for this reported condition.  
Consequently, in order for VA to make a fully informed 
decision on this issue, the veteran must be afforded a VA 
neurology examination which addresses the extent and severity 
of his service-connected postoperative C6-7 numbness.  Green 
v. Derwinski, 1 Vet. App. 121 (1991).  This is especially so 
in light of the veteran's May 1999 hearing testimony as to 
experiencing numbness in his upper left extremity that was 
constant and present in his fingers all the way down his 
forearm.

Entitlement to a 10 percent evaluation for multiple 
noncompensable service-connected disabilities, pursuant to 
38 C.F.R. § 3.324 

Since the outcome of the deferred claims noted above may have 
a significant impact on the claim for a 10 percent evaluation 
under 38 C.F.R. § 3.324 for multiple noncompensable service-
connected disabilities, this latter issue is being deferred 
pending the completion of the development being sought in 
this remand order. 

B.  Service Connection Claims

Disability Due to Exposure to Asbestos

The veteran contends that he was exposed to asbestos in 
service while aboard two USS Naval vessels.  Service medical 
records dated in May 1990 show that he was a participant in 
an Asbestos Medical Surveillance Program and a Respiratory 
Protection Program that required rechecks every two years.

At a hearing before a member of the Board in May 1999, the 
veteran testified that he underwent chest X-rays for a 
company and that the doctors had said that there was "some 
kind of damage".  He said that the chest X-rays were taken 
in Alantis, Florida and that the facility should have all the 
information.  He also said that he probably had some 
paperwork at home.  In addition, the claims file contains a 
letter from an attorney addressed to the veteran informing 
him that a doctor had reviewed his chest X-ray and determined 
that he had an "asbestos-related abnormality or illness".  

Under 38 U.S.C.A. § 5103(1), VA is obligated to advise a 
claimant of evidence needed to complete the application for 
benefits.  This obligation depends upon the particular facts 
of each case.  Epps v. Brown, 9 Vet. App. 341 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Where, as here, 
VA had been put on notice of the existence of additional 
evidence which could make this claim plausible, VA must 
fulfill its obligation to inform the veteran of the necessity 
of obtaining such evidence.  Id.

Furthermore, it is noted on the November 1995 VA general 
examination report that chest X-rays were to be performed in 
conjunction with the examination, yet there is no chest X-ray 
report on file.  If such testing was done by VA, the records 
would be considered to be constructively before the Board and 
must be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 
(1991).

Positive Tuberculin Test

At the May 1999 hearing the veteran testified that he had 
tested positive for "TB shots" and had been put on 
medication for a period of either six months or one year. 

On file is a January 1990 Tuberculosis Contract/Reactor 
Follow-up which states that the veteran was suspected of 
initial exposure on the Saratoga in 1979.  This form also 
indicates that skin test readings in September 1979, January 
1981 and May 1982 were zero.  The result of a skin test 
performed in November 1986 was "12 mm". Another January 
1990 service medical record shows that the veteran was "PPD 
[(purified protein derivative (of tuberculin))] convertor" 
in November 1986.

Service medical records dated from March to May 1990 show 
that the veteran was receiving INH therapy with monthly 
follow-up visits.  The final follow-up report in September 
1990 notes that that INH treatment was complete and that a 
urinalysis was normal.  This report also recommends that lung 
function tests be repeated when the veteran arrived in port.

Although the claims file does not contain repeat lung 
function test reports, it does contain a November 1995 VA 
general examination report which contains findings that the 
veteran's lungs were clear to auscultation with no dyspnea or 
cough.  However, this examination report also notes that 
chest X-rays were to be conducted, none of which are on file.  
In view of the absence of this chest X-ray and the veteran's 
testimony in May 1999 that he had undergone chest X-rays for 
a company and that the doctors said that there was "some 
kind of damage", an attempt must be made by VA to obtain all 
relevant records.  Robinette, supra; Bell, supra.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
inform of his right to obtain and submit 
for review pertinent medical records from 
the medical facility in Atlantis, 
Florida, where he underwent chest X-rays. 

2.  The RO should contact the VAMC in 
West Palm Beach, Florida, and obtain X-
ray reports of the left wrist and 
cervical spine that were supposedly taken 
in conjunction with the November 1995 
examination. These reports if obtained 
should be associated with the claims 
file.  

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
severity of his service-connected 
cervical and left wrist disabilities.  
Any tests that the examining physician 
finds appropriate should be performed.  
The examination should include complete 
observations of the ranges of motion of 
the affected areas.  All findings should 
be reported.  The examiner should be 
asked to determine whether the cervical 
spine and/or the left wrist exhibits 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service-connected disability and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should be asked to express an 
opinion on whether pain could 
significantly limit functional ability 
during flare-ups or repeated use over 
time.  This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.  
The examiner should also record any 
objective displays of pain.  The claims 
file and a copy of this remand should be 
made available to the examiner for review 
before the examination.

4.  The veteran should be afforded a VA 
neurology examination to determine the 
severity of his service-connected 
postoperative left C6-7 numbness.  Any 
tests that the examining physician finds 
appropriate should be performed.  The 
claims file and a copy of this remand 
should be made available to the examiner 
for review before the examination.

5.  Thereafter, the RO should take 
adjudicatory action on the veteran's 
claims addressing the propriety of 
compensable ratings for residuals status 
post left wrist fracture, status post 
cervical spine fusion, mitral valve 
prolapse, bilateral hearing loss and C6-7 
numbness, and the claim for a 10 percent 
rating for multiple noncompensable 
service-connected disabilities, pursuant 
to 38 C.F.R. § 3.324.  It should also 
review the claims of service connection 
for disability due to asbestos exposure 
and a positive tuberculin test.  In 
regard to the increased rating claims for 
mitral valve prolapse and hearing loss, 
the old rating schedule, as well as the 
provisions of the new regulations and 
rating criteria for assessing these 
disabilities must be considered and the 
version of the regulations which are most 
favorable to the veteran's claims for 
compensable ratings must be applied.  See 
Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The veteran's increased rating 
claims for his post cervical spine fusion 
and status post left wrist fracture 
should be assessed in light of Deluca v. 
Brown, 8 Vet. App. 202 (1995).  
Consideration in this regard should be 
given to the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (1999).  If any 
determination remains adverse to the 
veteran, he and his representative should 
be provided a Supplemental Statement of 
the Case.  The veteran and his 
representative should be given an 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The purpose of this 
remand is to obtain additional information and to afford the 
veteran due process of law.  The Board intimates no opinion, 
either legal or factual, as to the ultimate conclusion 
warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals






